Stephens, J.
1. Where a banking corporation has been “dissolved by expiration of its charter” (Civil Code 1910, § 2241), the assets of the corporation' may nevertheless be taken over by the superintendent of banks, under the authority of the banking act of 1919 (Ga. L. 1919, p. 135 et seq.) and the amendments thereto, and the affairs of the corporation may be administered and disposed of as provided in that act as amended.
2. The court properly dismissed the affidavit of illegality to a levy made under an execution issued to enforce an assessment made by the superintendent of banks against a stockholder, under the authority of the banking act of 1919 as amended.
3. For authority for the above rulings see Rayle v. Bennett, 173 Ga. 897 (162 S. E. 267), wherein the Supreme Court answered certified questions propounded to it by the Court of Appeals in this case.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.